EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-034503, filed on 2018/02/28.

Allowable Subject Matter

3.	Claims 1-12 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Ishii et al. (US PGPub./Pat. 20110060831) teach a network monitoring device which monitors a network in which data is transmitted through relays, includes a monitoring frequency recording unit (111) which records monitoring frequencies for 

Hung et al. (US PGPub./Pat. 9811946) teach a hybrid-resolution panoramic VR generator places High-Resolution (HR) patches from a ring of HR cameras onto a 360-degree Low-Resolution (LR) image from a LR camera pointing upward from the ring into a panoramic mirror that captures the combined field of view of all the multiple HR cameras, but at a lower resolution.  Ghosting artifacts caused by parallax errors between adjacent HR cameras are eliminated because object placement is determined by the 360-degree LR image.  Each HR image is homographicly projected into 3 projections by grouping objects of different depths to obtain homographic matrixes.  The 360-degree LR image is upscaled to HR and a query patch is searched in search 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…sequentially generates captured video data of a first gradation having a first bit number by imaging and sequentially outputs display video data of a second gradation having a second bit number smaller than the first bit number, based on the captured video data…
… a plurality of frames continuous in time series are displayed based on the display video data, although a first gradation value based on the first gradation of a predetermined pixel included in the captured video data corresponding to the plurality of frames does not change in the imaging device, a second gradation value based on the second gradation of the predetermined pixel included in the display video data corresponding to the plurality of frames varies.” (Claim 1; Claims 7 and 12 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VINH T LAM/Primary Examiner, Art Unit 2628